Appeal by an employer and its insurance carrier from an award of disability compensation made to claimant by the Workmen’s Compensation *1088Board. The employer was engaged in the business of selling aluminum storm windows and doors. Claimant was employed as a salesman. He was injured while playing baseball with a team made up of coemployees. There is strong and persuasive evidence that the team was proposed and sponsored by the employer for advertising purposes. The board found that claimant’s injuries arose out of and in the course of his employment. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.